EXHIBIT 10.1

 

TELEHEALTHCARE, INC.

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made as of the date set forth
on the signature page of this Agreement by and between TeleHealthCare, Inc., a
publicly-owned Wyoming corporation (the “Company”), and each party who is a
signatory hereto (individually, a “Subscriber” and collectively with other
signatories of similar subscription agreements entered into in connection with
the Offering described below, the “Subscribers”).

 

1. DESCRIPTION OF THE OFFERING. This Offering (the “Offering”) is for Series A
Convertible Debentures (the “Debentures”) without interest, and due three (3)
years after the date of issuance (the “Maturity Date”). The form of the
Debentures is attached hereto as Appendix “A”. The Debenture is convertible into
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), at the rate of the amount of principal and interest accrued under the
Debenture divided by $0.0205 (the “Conversion Price”). We are offering a maximum
of $205,000 of principal amount of Debentures (the “Maximum Offering”). All
funds sent to the Company by offerees to purchase Units will be sent to and held
in a noninterest-bearing escrow account (the “Escrow Account”) maintained by the
Company’s attorneys Kane Kessler, P.C. (the “Escrow Agent”). The subscriptions
will remain in the Escrow Account until subscriptions in the Maximum Amount have
been received (the “Closing”). At the Closing, the Escrow Agent will be
authorized to release funds to repay the Company’s creditors and repurchase
approximately 64,500,000 shares of Common Stock. See, Section 9, Use of
Proceeds.

 

1.1. The Offering is for a minimum Subscription of $5,000 and is being made only
to accredited investors who qualify as accredited investors pursuant to
suitability standards for investors described under Regulation D or non-U.S.
investors as defined under Regulation S of the Securities Act of 1933, as
amended (the “Securities Act”) and who have no need for liquidity in their
investments. Prior to this Offering there was no public market for the
Debentures and no assurance can be given that a market will develop for the
Debentures or if developed, that it will be maintained so that any subscribers
in this Offering may avail any benefit form the same. The Company reserves the
right, in its sole discretion, to accept fractional subscriptions. The Company
has not engaged the services of a placement agent, but reserves the right in its
sole discretion to do so in the future. If a placement agent is retained, it is
anticipated the Company would be required to pay fees of funds it has actually
raised for the sale of the Debentures of commissions equal to approximately ten
percent (10%).

 

THE SECURITIES OFFERED HEREBY ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK
AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD THE LOSS OF THEIR ENTIRE
INVESTMENT. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT, OR THE SECURITIES LAWS OF ANY STATE, OR OTHER JURISDICTION AND
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THESE SECURITIES MAY NOT BE
TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR ASSIGNED EXCEPT AS PERMITTED UNDER
SUCH ACT OR SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

 



  1

   



 

2. OTHER TERMS OF THE OFFERING. The Subscriber must also complete and execute
the Subscriber Questionnaire attached hereto as Appendix “B”. The Company
reserves the right, in its sole discretion, to reject in whole or in part, any
subscription offer. If the Subscriber's offer is accepted, the Company will
execute a copy of this Subscription Agreement and return it to Subscriber. The
Company, may in its sole discretion, accept fractional subscriptions.

 

3. SUBSCRIPTION PROCEDURES. To subscribe, the Subscriber must send a completed
and executed copy of each this Subscription Agreement and the Subscriber
Questionnaire to:

 

TeleHealthCare, Inc.

20111 Greeley Road

Lake Mathews, CA 92570

Attn: Derek Cahill

 

along with, either

 



 

· payment of the Subscriber’s subscribed amount by wire transfer as follows:



 

Signature Bank

50 West 57th Street, 3rd Floor

New York, New York

 

Account Name: Kane Kessler, P.C., IOLA

Account # 1501363886

ABA # 026013576

 

Memo: TeleHealthCare, Inc.

 

or

 



 

· payment of the Subscriber’s subscribed amount by check payable to “Kane
Kessler, P.C., Escrow Agent for TeleHealthCare, Inc..”





 

4. TERMS OF THE SUBSCRIPTION.

 

4.1. The Company hereby agrees to issue and to sell to Subscriber, and
Subscriber hereby agrees to purchase from the Company, such number of Debentures
at the price and for the aggregate subscription amount set forth on the
signature page hereto. The Subscriber understands that this subscription is not
binding upon the Company until the Company accepts it. The Subscriber
acknowledges and understands that acceptance of this Subscription will be made
only by a duly authorized representative of the Company executing and mailing or
otherwise delivering to the Subscriber at the Subscriber’s address set forth
herein, a counterpart copy of the signature page to this Subscription Agreement
indicating the Company’s acceptance of this Subscription. The Company reserves
the right, in its sole discretion for any reason whatsoever, to accept or reject
this subscription in whole or in part. Following the acceptance of this
Subscription Agreement by the Company, the Company shall issue and deliver to
the Subscriber an original Debenture purchased by the Subscriber pursuant to
this Agreement against payment in U.S. Dollars of the Purchase Price (as defined
below). If this subscription is rejected, the Company and the Subscriber shall
thereafter have no further rights or obligations to each other under or in
connection with this Subscription Agreement.

 



  2

   



 

4.2. Subscriber has hereby delivered and paid concurrently herewith the
aggregate purchase price for the Debentures set forth on the signature page
hereof in an amount required to purchase and pay for the Debentures subscribed
for hereunder (the “Purchase Price”), which amount has been paid in U.S. Dollars
by wire transfer or check, subject to collection, to the order of “Kane Kessler,
P.C., Escrow Agent for TeleHealthCare, Inc..”

 

4.3. Subscriber understands and acknowledges that this subscription is part of a
private placement by the Company of the Debentures, which offering is being made
on a “best efforts” basis.

 

5. REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER. The Subscriber agrees,
represents and warrants to the Company with respect to itself and its purchase
hereunder and not with respect to any of the other Subscribers, that:

 

5.1. Organization and Qualification. If an entity, the Subscriber is duly
incorporated, organized or otherwise formed, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated,
organized or otherwise formed.

 

5.2. Authorization. If an entity: (a) the Subscriber has the requisite corporate
or other requisite power and authority to enter into and to perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby in accordance with the terms hereof; and (b) the execution, delivery and
performance of this Agreement by the Subscriber and the consummation by it of
the transactions contemplated hereby have been duly authorized by the
Subscriber’s Board of Directors or other governing body and no further consent
or authorization of the Subscriber, its Board of Directors or its shareholders,
members or other interest holders is required.

 

5.3. Enforcement. This Agreement has been duly executed by the Subscriber and
constitutes a legal, valid and binding obligation of the Subscriber enforceable
against the Subscriber in accordance with its terms, subject to the effect of
any applicable bankruptcy, insolvency, reorganization or moratorium or similar
laws affecting the rights of creditors generally and the application of general
principles of equity.

 

5.4. Consents. The Subscriber is not required to give any notice to, make any
filing, application or registration with, obtain any authorization, consent,
order or approval of or obtain any waiver from any person or entity in order to
execute and deliver this Agreement or to consummate the transactions
contemplated hereby.

 

5.5. Non-contravention. Neither the execution and the delivery by the Subscriber
of this Agreement, nor the consummation by the Subscriber of the transactions
contemplated hereby, will (a) violate any law, rule, injunction, or judgment of
any governmental agency or court to which the Subscriber is subject or any
provision of its charter, bylaws, trust agreement, or other governing documents
or (b) conflict with, result in a breach of, or constitute a default under, any
agreement, contract, lease, license, instrument, or other arrangement to which
the Subscriber is a party or by which the Subscriber is bound or to which any of
its assets is subject.

 

5.6. Investment Purpose. The Subscriber is purchasing the Debentures (or, the
“Securities”), for its own account and not with a present view toward the public
sale or distribution thereof.

 



  3

   



 

5.7. Accredited Subscriber Status. The Subscriber is an “accredited investor” as
defined in Regulation D and/or a non-U.S. citizen as defined in Regulation S
under the Securities Act of 1933, as amended (the “Securities Act”), and has
delivered to the Company a Confidential Subscriber Questionnaire substantially
in the form of Appendix B attached hereto. The Subscriber hereby represents and
warrants that, either by reason of the Subscriber’s business or financial
experience or the business or financial experience of the Subscriber’s advisors
(including, but not limited to, a “purchaser representative” (as defined in Rule
501(h) promulgated under Regulation D), attorney and/or an accountant each as
engaged by the Subscriber at its sole risk and expense) the Subscriber (a) has
the capacity to protect its own interests in connection with the transaction
contemplated hereby and/or (b) the Subscriber has prior investment experience,
including investments in securities of privately-held companies or companies
whose securities are not listed, registered, quoted and/or traded on a national
securities exchange, to the extent necessary, the Subscriber has retained, at
its sole risk and expense, and relied upon appropriate professional advice
regarding the investment, tax and legal merits and consequences of this
Agreement and the purchase of the Debentures hereunder; if an entity, the
Subscriber was not formed for the sole purpose of purchasing the Debentures.

 

5.8. Reliance on Exemptions. The Subscriber agrees, acknowledges and understands
that the Debentures are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of United States federal and
applicable state securities or “blue sky” laws and that the Company and its
counsel are relying upon the truth and accuracy of, and the Subscriber’s
compliance with, the representations, warranties, covenants, agreements,
acknowledgments and understandings of the Subscriber set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Subscriber to acquire the Debentures.

 

5.9. No General Solicitation. No Debentures were offered or sold to it by means
of any form of general solicitation or general advertising, and in connection
therewith, the Subscriber did not receive any general solicitation or general
advertising including, but not limited to, the Subscriber’s: (i) receipt or
review of any advertisement, article, notice or other communication published in
any newspaper, magazine or similar media or broadcast over television or radio,
whether closed circuit, or generally available; or (ii) attendance at any
seminar meeting or industry investor conference whose attendees were invited by
any general solicitation or general advertising.

 

5.10. Information. The Subscriber agrees, acknowledges and understands that the
Subscriber and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of the Company, and materials
relating to the offer and sale of the Debentures that have been requested by the
Subscriber or its advisors, if any, the risk factors set forth therein. The
Subscriber represents and warrants that the Subscriber and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. The
Subscriber agrees, acknowledges and understands that neither such inquiries nor
any other due diligence investigation conducted by the Subscriber or any of its
advisors or representatives modify, amend or affect the Subscriber’s right to
rely on the Company’s representations and warranties contained herein.

 

5.11. Governmental Review. The Subscriber agrees, acknowledges and understands
that no United States federal or state agency or any other government or
governmental agency has passed upon or made any recommendation or endorsement of
the Debentures or an investment therein.

 

5.12. Transfer or Resale. The Subscriber agrees, acknowledges and understands
that:

 

(a) the Securities have not been and, except as set forth herein, are not being
registered under the Securities Act or any applicable state securities or “blue
sky” laws. Consequently, the Subscriber may have to bear the risk of holding the
Securities for an indefinite period of time because the Securities may not be
transferred unless: (i) the resale of the Securities and is registered pursuant
to an effective registration statement under the Securities Act; (ii) the
Subscriber has delivered to the Company an opinion of counsel reasonably
acceptable to the Company and its counsel (in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the Securities to be sold or transferred may be sold or transferred pursuant to
an exemption from such registration; or (iii) the Securities are sold or
transferred pursuant to Rule 144 promulgated under the Securities Act (“Rule
144”);

 



  4

   



 

(b) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and, if Rule 144 is not applicable, any
resale of the Securities under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the
Securities and Exchange Commission (the “Commission”) promulgated thereunder;
and

 

(c) except as set forth in herein, neither the Company nor any other person is
under any obligation to register the Securities under the Securities Act or any
state securities or “blue sky” laws or to comply with the terms and conditions
of any exemption thereunder.

 

5.13. Legends.

 

(d) The Subscriber agrees, acknowledges and understands that the Securities and
any shares of Common Stock into which the Debentures are convertible (the
“Restricted Securities”) will bear restrictive legends in substantially the
following form (and a stop-transfer order may be placed against transfer of the
certificates for such Restricted Securities):

 

[NEITHER] THESE SHARES [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE OR EXCHANGEABLE] HAS/HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

(e) The Subscriber agrees, acknowledges and understands that the Company will
make a notation in the appropriate records with respect to the foregoing
restrictions on the transferability of the Restricted Securities. Certificates
evidencing the Restricted Securities shall not be required to contain such
legend or any other legend (a) following any sale of the Restricted Securities
pursuant to Rule 144, or (b) if the Restricted Securities are eligible for sale
under Rule 144 or have been sold pursuant to a registration statement and in
compliance with the Subscriber’s obligations set forth in this Agreement, or (c)
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Commission), in each such case (a) through (c) to the extent reasonably
determined by the Company’s legal counsel.

 

5.14. Residency. The Subscriber is a resident of the jurisdiction set forth
immediately below the Subscriber’s name on the signature pages hereto.

 

5.15. Not a Registered Representative. The Subscriber agrees, acknowledges and
understands that if it is a Registered Representative of a FINRA member firm, he
or she must give such firm the notice required by FINRA’s Rules of Fair
Practice, receipt of which must be acknowledged by such firm in the Confidential
Subscriber Questionnaire attached hereto as Appendix B.

 



  5

   



 

5.16. No Brokers. The Subscriber has not engaged, consented to or authorized any
broker, finder or intermediary to act on its behalf, directly or indirectly, as
a broker, finder or intermediary in connection with the transactions
contemplated by this Agreement. The Subscriber hereby agrees to indemnify and
hold harmless the Company from and against all fees, commissions or other
payments owing to any such person or firm acting on behalf of the Subscriber
hereunder.

 

5.17. Integration. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Agreement.

 

5.18. Reliance on Representations. The Subscriber agrees, acknowledges and
understands that the Company and its counsel, are entitled to rely on the
representations, warranties and covenants made by the Subscriber herein.

 

6. REPRESENTATIONS BY THE COMPANY. The Company hereby makes the following
representations and warranties to each Subscriber as follows:

 

6.1. Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. The Company is not in violation or default of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, does not have and would
not reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any material agreement to which the
Company is a party (a “Material Agreement”), (ii) a material adverse effect on
the results of operations, assets, business, or condition (financial or
otherwise) of the Company, or (iii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under any Material Agreement (any of (i), (ii), or (iii), a “Material Adverse
Effect”) and no Proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

 

6.2. Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of each of the Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Board of Directors or the Company’s
stockholders in connection therewith. This Agreement has been (or upon delivery
will have been) duly executed by the Company and, when delivered in accordance
with the terms hereof and thereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

6.3. No Conflicts; No Violation. The execution, delivery and performance of the
Agreement by the Company and the consummation by the Company of the other
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of clause (ii), such as does
not have and would not reasonably be expected to result in a Material Adverse
Effect.

 



  6

   



 

6.4. Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than the filing
of Form D with the Commission and such filings as are required to be made under
applicable state securities laws.

 

6.5. Issuance of the Securities. The Shares of the Company purchased under this
Agreement, will be duly authorized and, upon issuance in accordance with the
terms of this Agreement, will be validly issued, fully paid and nonassessable,
free and clear of all Liens imposed by the Company other than restrictions on
transfer provided for herein.

 

6.6. Capitalization. The capitalization of the Company is set forth on Schedule
6.6. No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by this Agreement. Except as set forth in Schedule 6.6, as a result
of the purchase and sale of the Debentures, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any Debentures, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional Debentures. The issuance and sale of the Debentures will not
obligate the Company to issue Debentures or other securities to any Person
(other than the Subscribers) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding Common Stock or Common
Stock Equivalents are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or other Person is
required for the issuance and sale of the Debentures. There are no stockholders
agreements, voting agreements or other similar agreements with respect to
Debentures to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.

 

6.7. Private Placement. Assuming the accuracy of the Subscribers’
representations and warranties set forth in Section 5.7, no registration under
the Securities Act is required for the offer and sale of the Debentures by the
Company to the Subscribers as contemplated hereby.

 

6.8. Disclosure. All disclosure furnished by or on behalf of the Company to the
Subscribers regarding the Company, its business and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The Company acknowledges and agrees that no Subscriber makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 5 hereof.

 

6.9. No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Debentures by any form of
general solicitation or general advertising. The Company has offered the
Debentures for sale only to the Subscribers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

 



  7

   



 

7. RISK FACTORS. THE SUBSCRIBER ACKNOWLEDGES THERE ARE SIGNIFICANT RISKS
ASSOCIATED WITH THE PURCHASE OF THE DEBENTURES AND THAT SUCH SECURITIES ARE
HIGHLY SPECULATIVE AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD A
TOTAL LOSS OF HIS OR HER ENTIRE INVESTMENT. The Subscriber represents and
warrants that he or she has carefully considered and reviewed all the
information contained within the reports the Company files with the Securities
and Exchange Commission (available at www.sec.gov) which are hereby incorporated
by reference to this Agreement.

 

8. COVENANTS OF THE COMPANY AND SUBSCRIBER.

 

8.1. Expenses. Each Party is liable for, and shall pay, their own expenses
incurred in connection with the negotiation, preparation, execution and delivery
of this Agreement, including, without limitation, attorneys’ and consultants’
fees and expenses.

 

8.2. Sales by Subscribers. The Subscriber shall sell any and all Securities
purchased hereby in compliance with applicable prospectus delivery requirements,
if any, or otherwise in compliance with the requirements for an exemption from
registration under the Securities Act and the rules and regulations promulgated
thereunder. The Subscriber will not make any sale, transfer or other disposition
of the Debentures in violation of federal or state securities or “blue sky” laws
and regulations.

 

9. USE OF PROCEEDS.

 

9.1. The Company shall use the first $110,000 of net proceeds, after deducting
any fees and expenses related to the offering, to pay current two Lenders and
repurchase [___________] shares of their Common Stock in the aggregate amount of
$110,000. Thereafter, the Company intends to use a portion of the funds for
legal, accounting and other expenses to be intended with its acquisition of
HeadTrainer, Inc. and there to use the balance of the Offering Amount for
general operating expenses and working capital.

 

10. MISCELLANEOUS.

 

10.1. Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of Wyoming without regard
to the principles of conflict of laws. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Texas, without regard to the principles of conflict of laws
thereof. Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated this
Agreement shall be commenced in the state and federal courts sitting in the City
of New York, County of New York (the “New York Courts”). Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the New York Courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such proceeding.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under the
Transaction Documents and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by applicable law. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to the Transaction Documents
or the transactions contemplated hereby or thereby. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other
reasonable costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.

 



  8

   



 

10.2. Counterparts; Electronic Signatures. This Agreement may be executed in two
or more counterparts, all of which are considered one and the same agreement and
will become effective when counterparts have been signed by each party and
delivered to the other parties. This Agreement, once executed by a party, may be
delivered to the other parties hereto by (e.g. electronic submission, facsimile
transmission or e-mail of a copy of this Agreement bearing the signature of the
party so delivering this Agreement).

 

10.3. Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.

 

10.4. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

10.5. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Subscriber
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

 

10.6. Entire Agreement; Amendments. This Agreement (including all schedules and
exhibits hereto) constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. Except as set forth in herein, no provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.

 

10.7. Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and assigns. The Subscriber
acknowledges that the Company will be assigning this Agreement and any rights or
obligations hereunder without the prior written consent of the Subscriber and
the Subscriber may not assign this Agreement or any rights or obligations
hereunder upon the Closing without the prior written consent of the Company.
This provision does not limit the Subscriber’s right to transfer the Debentures
pursuant to the terms of this Agreement or to assign the Subscriber’s rights
hereunder to any such transferee pursuant to the terms of this Agreement.

 



  9

   



 

10.8. Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

10.9. Further Assurances. Each party will do and perform, or cause to be done
and performed, all such further acts and things, and will execute and deliver
all other agreements, certificates, instruments and documents, as another party
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

10.10. Waiver. It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

 

10.11. Other Documents. The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.

 

10.12. WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVE FOREVER
TRIAL BY JURY.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



  10

   



 

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED THIS SUBSCRIPTION AGREEMENT ON
THE DATE SET FORTH BELOW.

 

The undersigned Subscriber hereby subscribes for (_____) Debentures at the
purchase price of $5,000 per Debenture for an aggregate investment of
$_____________.

 

The Debentures are to be issued in the name of (check one box):

 



 

____ individual name

 

 

 

 

____ joint tenants with rights of survivorship

 

 

 

 

____ tenants in the entirety

 

 

 

 

____ corporation (an officer must sign)

 

 

 

 

____ Partnership (all general partners must sign)

 

 

 

Date:

 

 



 





 

 

 

Print Name of Investor:

 

 

 

 

 

Signature of Investor:

 

 

 

(and title if signing on behalf of an entity)

 

 

 

 

Print Name of Joint Investor:

 

 

 

 

 

Signature of Joint Investor:

 

 

 

 

 

Address of Investor:

 

 

 

 

 

Social Security Number (if individual):

 

 

 

 

 

Tax Identification Number (if entity):

 

 

 

 

 

State of Organization (if entity):

 

 

 



AGREED TO AND ACCEPTED:

 

As of _______, 2017

 

 

TELEHEALTHCARE, INC.

 

      By:

 

Name:     Title:  



 



  11

   



 

APPENDIX A

SERIES A CONVERTIBLE DEBENTURE

 



  12

   



 

APPENDIX B

SUBSCRIBER QUESTIONNAIRE

 



  13

   



 

CONFIDENTIAL INVESTOR QUESTIONNAIRE

 

The Subscriber represents and warrants that he, she or it comes within category
as marked below, and that for any category marked, he, she or it has truthfully
set forth, where applicable, the factual basis or reason the Subscriber comes
within that category. ALL INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT
STRICTLY CONFIDENTIAL. The undersigned agrees to furnish any additional
information which the Company deems necessary in order to verify the answers set
forth below.

 

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.

 

Explanation. In calculating net worth you must exclude equity in personal
property and real estate, including your principal residence, cash, short‑term
investments, stock and securities. Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.

 

The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.

 

The undersigned is a director or executive officer of the Company which is
issuing and selling the Debentures.

 

The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by Persons that are accredited Subscribers. (describe entity)

________________________________________________________

________________________________________________________

 

The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)

________________________________________________________

________________________________________________________

 

The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Debentures and with total assets in excess of $5,000,000.
(describe entity)

________________________________________________________

________________________________________________________

 

The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Debentures, where the purchase is
directed by a “sophisticated person” as defined in Regulation 506(b)(2)(ii)
under the Securities Act.

 



  14

   



 

The undersigned is an entity (other than a trust) all of the equity owners of
which are “accredited investors” within one or more of the above categories. If
relying upon this Category H alone, each equity owner must complete a separate
copy of this Agreement. (describe entity)

 

______________________________________________________

 

The undersigned is not within any of the categories above and is therefore not
an accredited investor.

 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the Closing Date in the event that the representations and
warranties made by the undersigned in this Agreement shall cease to be true,
accurate and complete.

 

SUITABILITY (please answer each question)

 



(a) For an individual Subscriber, please describe your current employment,
including the company by which you are employed and its principal business:

 

 

 

 

 

 



 



(b) For an individual Subscriber, please describe any college or graduate
degrees held by you:

 

 

 

 

 

 



 



(c) For all Subscribers, please list types of prior investments:

 

 

 

 

 

 



 



(d) For all Subscribers, please state whether you have you participated in other
private placements before:



 

YES_______ NO_______

 



(e) If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:



 



Public

Private

Public or Private



Companies

Companies

Companies



Frequently



Occasionally



Never



 



  15

   



 



(f) For individual Subscribers, do you expect your current level of income to
significantly decrease in the foreseeable future:



 

YES_______ NO_______

 



(g) For trust, corporate, partnership and other institutional Subscribers, do
you expect your total assets to significantly decrease in the foreseeable
future:



 

YES_______ NO_______

 



(h) For all Subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:



 

YES_______ NO_______

 



(i) For all Subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?



 

YES_______ NO_______

 



(j) For all Subscribers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?



 

YES_______ NO_______

 



4. FINRA AFFILIATION.



 

Are you affiliated or associated with a FINRA member firm (please check one):

 

Yes _________ No __________

 



If yes, please describe:

 

 



 



  16

   



 

If Subscriber is a Registered Representative with a FINRA member firm, have the
following acknowledgment signed by the appropriate party:

 

The undersigned FINRA member firm acknowledges receipt of the notice required by
the Rules of Fair Practice.

 

_________________________________

Name of FINRA Member Firm

 

By: ______________________________

Authorized Officer

 

Date: ____________________________

 

5. The undersigned is informed of the significance to the Company of the
foregoing representations and answers contained in the Confidential Investor
Questionnaire and such answers have been provided under the assumption that the
Company, its counsel and agents will rely on them.

 

Sign Name: ______________________________

 

Print Name: ______________________________

 

Date: ___________________

 



  17

   



 

SCHEDULE 6.6

CAPITALIZATION

 



 

 

 

 

Common Stock

 

 

88,373,000

 

Preferred Stock

 

 

0

 

Common Stock Warrants

 

 

193,650

 

Options

 

 

1,000,000

 



 

 



18



 